DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2016-224530, filed on November 18, 2016.
Status of Claims
Amendments to claims 1 and 3 – 6 have been entered.
Claim 7 is new.
Accordingly, claims 1 – 7 are currently pending.  
Response to Remarks
Previously, the Examiner objected to specification for not providing for what the acronym ECU stands for.  Applicant amended the specification for other acronyms but not ECU. Perhaps ECU stands for electronic control unit 
Applicant amended the claims to avoid 112(f) claim interpretation of previously claimed features except search device.  Examiner removes claim interpretation of all features except search device and withdraws the related 112(a) and 112(b) rejection.
Applicant deleted “setting section” from claim 4.  As such, the drawing objection has been withdrawn.  
Regarding enablement, the Examiner researched low pass filtering and smoothing.  Smoothing refers to the frequency ranges that the low pass filter operates on to remove or attenuate.  Thus, the claimed vehicle control filter and the collision determination filter are both low pass filters that filter different frequency ranges which may overlap just not entirely overlap.  Thus, the Examiner withdraws the enablement rejection.  
The Examiner agrees with Applicant that the primary reference does not disclose two different filters.  See Remarks Page 14.  
A terminal disclaimer was filed thus Applicant withdraws the Double Patenting rejection. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: search device.
The Examiner notes that terms such as unit, device, section, module or other similar terms do not have a recognized meaning as a term of art in the field of radar or any other sensor field as it pertains to structure.  Therefore, said terms are considered generic place holders.  Circuit is a term that avoids claim interpretation when combined with a description of the function of said circuit that connotes sufficient structure to one of ordinary skill.  See Mass. Inst, of Tech. v. Abacus Software, 462 F.3d 1344, 1355-1356 (Fed. Cir. 2006).
The modifier “search” does not denote structure.
The “search device” has functional language “transmits search waves and receives reflected waves …” which does not denote structure.  The search device is the radar sensor 31.  See Spec. 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
Claims 1 – 7 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or render obvious all the limitations of the present invention.  Specifically, the prior art fails to disclose the path of the target object used to determine the risk of collision is predicted based on the detection information filtered by a collision determination filter and the path of the target object used to estimate a point in time at which the target object will collide with the own vehicle is predicted based on the detection information filtered by a vehicle control filter.  
The closest prior art is found as follows:
Tietjen (US 2009/0109083) teaches two MTI/Doppler filters tuned to different frequencies (Para. 3).   However, these filters are of the same bank of filters, e.g. MTI or Doppler, and do not relate to the two claimed filters having two different functions as claimed, e.g. risk of collision determination and determining a point in time where collision would occur.   
Similarly Winstead (US 2010/0302088) teaches Doppler band pass filters having different pass bands.  Again, the claimed invention is using the two different claimed filters for two different functions whereas Tietjen and Winstead are simply determining Doppler.  
Madsen (US 5,659,318) teaches bandpass filtering different channels based on different carrier frequencies regarding SAR application.  The claimed invention is not transmitting different carrier frequencies thus the claimed filtering is not based on the different carrier frequencies.  
Similarly, Gellner (US 5,402,129) discloses a automotive azimuth radar that teaches filtering of two different transmit frequencies.  Again, the claimed invention is not filtering based on the transmission or carrier frequency.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly be labeled “Comments on Statement of Reasons for Allowance.”  
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029. The examiner can normally be reached 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.J./Examiner, Art Unit 3648               

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648